Title: To James Madison from William C. C. Claiborne (Abstract), 16 April 1805
From: Claiborne, William C. C.
To: Madison, James


16 April 1805, New Orleans. “Since my last, nothing has occur’ed worthy communication. The Schism in the Church is not yet adjusted; the enclosed reply to Colo. Bellechasse has greatly irritated him and his friends; and will I fear eventuate in a personal Combat. I have learned that the Marquis of Casa Calvo takes an Interest in the dispute between the Priests, and uses his influence on the occasion. I have it in contemplation to address a Letter to the Marquis on the Subject, and to Suggest the indelicacy and impropriety of any interference on his part.
“The Louisiana Bank is in operation, and has acquired confidence. It has made considerable Discounts, and received large Deposits. The Council will probably rise in a few days; they have by Law divided the Territory into twelve Counties, and directed the establishment of an Inferior Court in each County. In order the better to organize these Courts, and to select suitable characters to fill the various Offices, I propose visiting several of the Counties; but I shall take care not to be too distant from the City to permit of my prompt attention to any instructions which you may give me: I will thank you therefore to forward your communications (as usual) to New Orleans, and provision will be made to convey them immediately to me.”
